On October 11, 2002, respondent, Ronnie L. Wingate, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D), and with its order dated February 12, 1992, in which the court reinstated respondent and placed him on monitored probation.
THEREFORE, IT IS ORDERED by the court that the probation of respondent, Ronnie L. Wingate, Attorney Registration No. 0033926, last known business address in Toledo, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.